DETAILED ACTION

Claim Objections
Claim 5 is objected to because of the following informalities:   On page 6, lines 6 and 7, please replace “atoms (oxycarbonyl” with “atoms, oxycarbonyl” and replace “goup), acyloxy” with “group, acyloxy”.  The double inclusion of an element by members of a Markush group is acceptable and does not render a claim unclear.  See MPEP § 2173.05(h).  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “the temperature” with “a temperature”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.  Claim 5 provides for “use” of a metal complex as a polymerization catalyst in a method, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Dependent claims 6-11 are subsumed under the rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 6,897,275).  
Johnson et al. discloses the nickel complex 32, shown below, corresponding to claimed metal complex (C1) in which X is phosphorus, Y is methylene, and R6 and R7 are t-butyl. 

                                  
    PNG
    media_image1.png
    99
    193
    media_image1.png
    Greyscale


Inventive compound forms a polymerization catalyst when activated with a suitable activator, and the catalyst is used to prepare copolymer of ethylene with polar monomers.  Polar monomers include acrylates and allyl acetone, CH2=CHCH2CH2COCH3.  Reaction temperatures range from about 80 ºC to about 150 ºC (col. 18, line 20). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 24, 2021